         Case 1:18-cv-02921-JMF Document 577 Filed 01/24/19 Page 1 of 2



January 24, 2019

The Honorable Jesse M. Furman
Thurgood Marshall U.S. Courthouse
United States District Court for the Southern District of New York
40 Centre Street, Room 2202
New York, NY 10007

       RE:     Deposition of Secretary of Commerce Wilbur L. Ross, Jr., in State of New York,
               et al. v. U.S. Dep’t of Commerce, et al., 18-CV-2921 (JMF).

Dear Judge Furman,

       Plaintiffs write pursuant to this Court’s Rule 1.A to advise the Court that in light of the
Court’s Order vacating as moot the September 21, 2018 Order allowing Secretary Ross’s
deposition (Docket No. 345; Docket No. 574 at 277), Plaintiffs have withdrawn their notice of
deposition of Secretary Ross and do not seek to rely on the Court’s September 21 Order to
depose Secretary Ross in these consolidated cases.

                                      Respectfully submitted,

                                      LETITIA JAMES
                                      Attorney General of the State of New York

                                      By: /s/ Matthew Colangelo
                                      Matthew Colangelo, Executive Deputy Attorney General
                                      Elena Goldstein, Senior Trial Counsel
                                      Office of the New York State Attorney General
                                      28 Liberty Street
                                      New York, NY 10005
                                      Phone: (212) 416-6057
                                      matthew.colangelo@ag.ny.gov

                                      Attorneys for the State of New York Plaintiffs

                                      ARNOLD & PORTER KAYE SCHOLER LLP
                                      AMERICAN CIVIL LIBERTIES UNION

                                      By: /s/ Dale Ho


 Dale Ho                                             Andrew Bauer
 American Civil Liberties Union Foundation           Arnold & Porter Kaye Scholer LLP
 125 Broad St.                                       250 West 55th Street
 New York, NY 10004                                  New York, NY 10019-9710
 (212) 549-2693                                      (212) 836-7669
 dho@aclu.org                                        Andrew.Bauer@arnoldporter.com


                                                 1
       Case 1:18-cv-02921-JMF Document 577 Filed 01/24/19 Page 2 of 2




Sarah Brannon*                                    John A. Freedman
American Civil Liberties Union Foundation         Arnold & Porter Kaye Scholer LLP
915 15th Street, NW                               601 Massachusetts Avenue, N.W.
Washington, DC 20005-2313                         Washington, DC 20001-3743
202-675-2337                                      (202) 942-5000
sbrannon@aclu.org                                 John.Freedman@arnoldporter.com
* Not admitted in the District of Columbia;
practice limited pursuant to D.C. App. R.
49(c)(3).

Perry M. Grossman
New York Civil Liberties Union Foundation
125 Broad St.
New York, NY 10004
(212) 607-3300 601
pgrossman@nyclu.org
                                 Attorneys for the NYIC Plaintiffs




                                              2
